DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Pub. No. 2021007392857 in view of Avila (US 20100063410).
The subject matter claimed in the instant application is fully disclosed in the U.S. Pub. No. 20210073985 in view of Avila (US 20100063410), as follows:
Instant application:

1. A medical care support device comprising: 

an acquisition unit that acquires medical information including medical image data representing a medical image obtained by capturing a lung of a subject, breed information representing a breed of the subject, and age information representing an age of the subject when the medical image is captured; and 

a derivation unit that derives a degree of calcification of the lung of the subject based on the medical information acquired by the acquisition unit and a learned model learned in advance using a plurality of pieces of learning medical information including medical image data representing a medical image in which a label is assigned to a calcified portion of the lung, the breed information, and the age information.

2. The medical care support device according to claim 1, further comprising: a warning information output unit that outputs warning information in a case where the degree of calcification of the lung of the subject derived by the derivation unit is larger than a degree of calcification of the lung according to the breed and the age of the subject, based on correspondence relationship information stored in a storage unit that stores the correspondence relationship information representing a correspondence relationship between the breed, the age, and the degree of calcification of the lung.

3. The medical care support device according to claim 1, wherein the medical information includes a plurality of pieces of the medical image data captured at different ages of the subject, and wherein the derivation unit further derives a degree of change in the calcification from the degree of calcification derived for each age of the subject, the medical care support device further comprising: a warning information output unit that outputs warning information in a case where the degree of change in the calcification derived by the derivation unit is larger than a degree of change in the calcification of the lung according to the breed and the age of the subject, based on correspondence relationship information stored in a storage unit that stores the correspondence relationship information representing a correspondence relationship between the breed, the age, and the degree of calcification of the lung.

8. The medical care support device according to claim 1, wherein the derivation unit derives the degree of calcification of the lung of the subject based on the medical information acquired by the acquisition unit and a learned model learned in advance using a plurality of pieces of learning medical information including the medical image data to which the label is assigned to the calcified portion of the lung, body type information, and the age information, in a case where the acquisition unit acquires the body type information representing a kind relating to a body type of the subject instead of the breed information of the subject.

11. A medical care support method executed by a computer, comprising: acquiring medical information including medical image data representing a medical image obtained by capturing a lung of a subject, breed information representing a breed of the subject, and age information representing an age of the subject when the medical image is captured; and deriving a degree of calcification of the lung of the subject based on the acquired medical information and a learned model learned in advance using a plurality of pieces of learning medical information including medical image data representing a medical image in which a label is assigned to a calcified portion of the lung, the breed information, and the age information.

12. A non-transitory storage medium storing a program that causes a computer to execute a medical care support processing, the processing comprising: acquiring medical information including medical image data representing a medical image obtained by capturing a lung of a subject, breed information representing a breed of the subject, and age information representing an age of the subject when the medical image is captured; and deriving a degree of calcification of the lung of the subject based on the acquired medical information and a learned model learned in advance using a plurality of pieces of learning medical information including medical image data representing a medical image in which a label is assigned to a calcified portion of the lung, the breed information, and the age information



Pub. No. 20210073985.

1. A medical care support device comprising:

 an acquisition unit that acquires medical information including medical image data representing a medical image obtained by imaging a bone of a subject and age information representing an age of the subject in a case where the medical image is imaged; 

Avila teaches capturing a lung of a subject ([0049])

a derivation unit that derives presence or absence of a fracture in a growth plate of the subject, based on the medical information acquired by the acquisition unit and a learned model learned in advance using a plurality of pieces of learning medical information including the medical image data and the age information; and 

Avila teaches a degree of calcification of the lung ([0048]-[0049]); and data representing a medical information of a calcified portion of the lung ([0022], [0180]).

a warning information output unit that outputs warning information representing a warning in a case where the growth plate of the subject is fractured.

2. The medical care support device according to claim 1, wherein the medical information further includes breed information representing a breed of the subject, and wherein the learning medical information further includes the breed information.

6. The medical care support device according to claim 1, wherein the medical image data included in the learning medical information includes first medical image data representing a first medical image in which the growth plate is fractured and second medical image data representing a second medical image in which the growth plate is not fractured.

7. The medical care support device according to claim 1, wherein the medical image data included in the learning medical information includes, out of the growth plates in a pair of left and right bones, first medical image data in which the growth plate of one bone is fractured and second medical image data in which the growth plate of the other bone is not fractured, and wherein the acquisition unit acquires the medical image data representing the medical image obtained by imaging each of the pair of left and right bones as the medical image data of the subject.

Avila teaches a degree of calcification of the lung ([0048]-[0049]); and data representing a medical information of a calcified portion of the lung ([0022], [0180]).
8. A medical care support method executed by a computer, comprising: acquiring medical information including medical image data representing a medical image obtained by imaging a bone of a subject and age information representing an age of the subject in a case where the medical image is imaged; deriving presence or absence of a fracture in a growth plate of the subject, based on the acquired medical information and a learned model learned in advance using a plurality of pieces of learning medical information including the medical image data and the age information; and outputting warning information representing a warning in a case where the growth plate of the subject is fractured.
 
Avila teaches capturing a lung of a subject ([0049])

Avila teaches a degree of calcification of the lung ([0048]-[0049]); and data representing a medical information of a calcified portion of the lung ([0022], [0180]).

9. A non-transitory computer-readable storage medium storing a medical care support program causing a computer to execute the following processing of: acquiring medical information including medical image data representing a medical image obtained by imaging a bone of a subject and age information representing an age of the subject in a case where the medical image is imaged; deriving presence or absence of a fracture in a growth plate of the subject, based on the acquired medical information and a learned model learned in advance using a plurality of pieces of learning medical information including the medical image data and the age information; and outputting warning information representing a warning in a case where the growth plate of the subject is fractured.

Avila teaches capturing a lung of a subject ([0049])

Avila teaches a degree of calcification of the lung ([0048]-[0049]); and data representing a medical information of a calcified portion of the lung ([0022], [0180]).




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641